Citation Nr: 1610338	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  09-43 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran had active military service from May 1966 to May 1968.  The Veteran's awards and decorations include the Combat Infantryman Badge (CIB).  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an
October 2008 rating decision by the Department of Veterans Affairs (VA) Regional
Office (RO) in Detroit, Michigan.  

In connection with this appeal the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge at the RO in May 2010.  A transcript of the hearing is associated with the file.  

In October 2010 and June 2014, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  


FINDING OF FACT

A chronic back disability is not shown during active duty or within the initial year of separation, and his present back disability is not etiologically related to service.  


CONCLUSION OF LAW

The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1110, 1111, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  A standard February 2007 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  The Veteran's service treatment records have been obtained.  National Guard records, as well as post-service VA and private treatment records have also been obtained.  The Veteran was provided a VA medical examination in July 2014.  The examination, along with the medical opinion, is sufficient evidence for deciding the claim.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  Thus, VA's duty to assist has been met.

The Board remanded the case to the Agency of Original Jurisdiction (AOJ) in May 2014 to resolve an inconsistency in an opinion expressed by a VA medical examiner in December 2010 (the examiner stated an opinion against service connection because the Veteran's current degenerative changes were "minor in nature," which was inconsistent with electrodiagnostic tests in October 2005 and July 2011 that had noted a more severe level of degenerative changes).  The December 2010 examiner was not available to provide the requested addendum opinion, so the Veteran was afforded a new examination in July 2014.  The Board has reviewed the new examination report and finds the examination substantially complies with the requirements expressed in the Board's remand.  The opinion specifically states that the Veteran's degenerative disc disease of lumbar spine and associated lumbar stenosis is a separate and distinct process related to the inherited biology and lifelong stress on his back unrelated to a specific injury or event.  The opinion does not describe the lumbar spine changes as minor in nature, and there is accordingly no inconsistency between earlier clinical findings and the opinion; further, there is no need for the recent examiner to have referred to the earlier electrodiagnostic findings that were made many years after the Veteran's discharge from service.  As such, the Board finds at least substantial compliance with the May 2014 remand directive.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  

Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issues on appeal.

II.  Laws & Regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. § 38 U.S.C.A. 1110 (West 2014); § 38 C.F.R. 3.303(a) (2015).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In addition, certain chronic diseases, such arthritis, may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

Presumptive service connection may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a), such as arthritis.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may be granted for congenital diseases, but not congenital defects.  See Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009) (discussing VAOPGCPREC 82-90); Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  "A congenital or developmental condition that is progressive in nature-that can worsen over time-is a disease rather than a defect.  A progressive congenital or developmental condition does not become a defect simply because it ceases to progress."  O'Bryan v. McDonald, 771 F.3d 1376, 1380 (Fed. Cir. 2014).

Service connection may be granted for congenital or hereditary diseases if initially manifested in, or aggravated by service.  VAOPGCPREC 82-90; VAOPGCPREC 67-90.  In particular, a hereditary disease does not always rebut the presumption of soundness, and, thus, diseases of hereditary origin can be incurred in service.  VAOPGCPREC 67-90.  According to this opinion, such diseases "can be considered to be incurred in service if their symptomatology did not manifest itself until after entry on duty."  Id.  The opinion went on to explain that "only when symptomatology and/or pathology exist can he or she be said to have developed the disease."  Id. "  In this context, the term "pathology" is used in the sense of an active disease process, not just a mere predisposition to develop a disease, which process may or may not precede symptomatology."  Id. 

In determining whether service connection is warranted for a disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

III.  Analysis

The Veteran asserts entitlement to service connection for a back disability.  He maintains that his current back disability is related to back pain he experienced during active duty.  At his May 2010 Board hearing, the Veteran reported that while at basic training in 1966 he strained his back, and that he continued to experience back pain throughout service with duties as an infantryman, such as marching with heavy packs, making jumps from helicopters, and other rigors of service.  He added that he continued to have back pain after his separation from active service during service in the National Guard and ever since.  

Initially, the Board notes that the Veteran's service records establish he is a combat Veteran.  In addition to the award of a Combat Infantryman Badge, his military occupational specialty (MOS) was Infantry.  However, there has been no assertion, and the record does not support, that a back injury was sustained during combat.  As such, the provisions of 38 U.S.C.A. § 1154(b) are not applicable with respect to the issue on appeal.  

The November 1965 pre-induction examination report shows that the spine and musculoskeletal system were normal.  

A March 1968 service treatment record reflects complaints of back pain for three to four days.  The impression was probable low back strain.  Although a history of having injured his back in basic training was noted, such is not documented in the records.  Regardless, the March 1968 separation examination report shows that the spine and musculoskeletal system were normal.  His physical capacity was assigned a profile of "1."  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the 'PULHES' profile reflects the overall physical and psychiatric condition of the Veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).  On the accompanying medical history he specifically denied having or having had recurrent back pain.  

The evidence establishes that a disease or injury of the back was not incurred during active duty or until many years after separation.  A May 2008 Personnel Information Exchange System (PIES) response noted there was no line of duty (LOD) determination in regard to any back injury in service.  

The Board notes that National Guard examination reports in January 1978, May 1982, October 1986, September 1990, and December 1991 show that the spine and musculoskeletal system were normal, his physical capacity was assigned a profile of "1," and he denied having recurrent back pain.  Accordingly, his current reports of chronic back pain since discharge from active service are internally inconsistent with his numerous denials of back pain after separation from active service in May 1968.  

The initial medical evidence of a back injury or disease is an August 1996 examination report noting arthritis of the low back; this is 28 years after the Veteran's separation from service.  A June 2001 National Guard retention examination report reflects another injury, a herniated disc of the lumbar spine.  

Although the impression of magnetic resonance imaging (MRI) of the lumbar spine in August 2002 was mild progression of spondylotic and degenerative changes superimposed upon mild narrowing of the canal on a congenital basis, as reflected above, there is no evidence of a congenital defect at active duty service entrance, during service, or at separation until many years later.   It necessarily follows that there was no superimposed disease or injury during active duty.  See VAOPGCPREC 82-90.a.  

A VA examiner in December 2010 expressed an opinion against service connection.  However, that opinion lacks probative value because the examiner's opinion was based on inconsistent reasoning (as noted in the Duties to Notify and Assist section, the examiner opined against service connection because the Veteran's current degenerative changes were "minor" in nature although the medical evidence of record suggests his degenerative changes were more severe).  The Board will accordingly disregard the negative opinion of the December 2010 VA examiner.

The Veteran had another VA examination in July 2014.  The examiner on that occasion stated an opinion that it is not likely the Veteran's current back disability is related to service, noting that although the service treatment records document an acute low back condition, the condition resolved with no sequelae, as evidenced by the normal separation examination.  In addition, no immediate post service medical records documenting a back condition were noted.  The opinion specifically states that the Veteran's degenerative disc disease of lumbar spine and associated lumbar stenosis is a separate and distinct process related to the inherited biology and lifelong stress on his back unrelated to a specific injury or event.  The Board notes that this medical opinion is consistent with the totality of the medical treatment record and is not controverted by any other medical opinion of record.

The Veteran is competent to report his symptoms, to include having had back pain since separation from active duty in May 1968.  However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, 7 Vet. App. 498.  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility  merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board may not ignore a veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits; personal interest may, however, affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Board finds the Veteran's lay account of chronic back pain since service to be inconsistent with a December 2005 private treatment record in which he reported a history of back pain for 8 years (i.e., since approximately 1997, nearly 30 years after separation from service).  In that regard, lay statements made while medical treatment was being rendered may be afforded high probative value, and statements made for the purpose of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  Further, after the Veteran's discharge from service in May 1968 he had several Reserve Component physical examinations in which he specifically denied recurrent back pain.  The Board concludes the Veteran's present account of chronic back pain since service is internally inconsistent with his statements to medical providers and examiners and thus not credible.

In summary, the preponderance of the evidence is against the claim for service connection for a low back disability; there is no doubt to be resolved; and service connection for a back disability is not warranted.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. 49, 55-56.





ORDER

Service connection for a back disability is denied.  



____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


